DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/1/2020 and 7/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of a certified copy of foreign application EPO 17196659.1 having filing date of 10/16/2017, however the present application does not properly claim priority to the submitted foreign application because EP17196659 (date of filing 16-10-2017), discloses granules prepared by mixer-granulation of a composition comprising a biological active and 1-50% of a non-volatile liquid, but it does not disclose layered granules wherein the biological active and the non-volatile liquid are part of the matrix layer. Accordingly, the effective filing date of the instant application is 7/12/2018 filing of priority EPO 18183189.2.
Non-Final Rejection
Claims 1-15 are pending.  Claim 1 is independent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.	Claims 4, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation bacterial spore, and the claim also recites such as Bacillus endospore which is the narrower statement of the range/limitation. Also,claim 10 recites the broad recitation inorganic salts or clays, and the claim also recites such as one or more salts of sulfate, carbonate, nitrate, chloride; and/or kaolin, smectite, bentonite, talc which is the narrower statement of the range/limitation.. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term "substantially devoid" in claim 12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.  For purposes of examination, Examiner has interpreted the claim with the term devoid only.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-15 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Becker et al. (US 5,814,501).

Limitation to a  layered granule is met by Becker et al. teaching a particulate, hydratable core material into the reaction chamber of the fluidized bed dryer and Suspending the particles therein on a stream of air. The core particles preferably are composed of a highly hydratable material, i.e. a material which is readily dispersible or soluble in water. The core material should either disperse (fall apart by failure to maintain its integrity) or dissolve by going into a true solution. Clays (bentonite, kaolin), non pareils, and agglomerated potato starch are considered dispersible. Non pareils are spherical particles consisting of a solid nucleus that has been rounded into a spherical shape by binding layers of powder and crystallized solute, generally starch and sugar, to the nucleus in a rotating Spherical container and are preferred. Non pareil particles are often called “seeds”.  See col.3,ln.49-col.4,ln.5.  This paragraph in col.3, meet the material limitation to the layered granule of claim 1 with at least 10% w/w crystalline material of the core in claims 10, 12-13.
Column 4 goes on to teach the enzymatic fermentation broth solids and enzymes are applied to the Surface of the core material by fluidizing the core particles in a flow of air whereupon a broth containing the enzyme and other solids is then atomized and Sprayed into the expansion chamber of the spray coater. The atomized droplets contact the Surface of the core particles leaving a film of the Solids adhering to the Surface of the particles when the water and other volatiles are evaporated.  The teachings in col.4,ln.1-41 and example 8 in col.8 meet the material limitations of the biological active and matrix of claims 2-5 and the spray coating of claim 11. 

Limitation to the matrix comprising 5-30% w/w of the non-volatile liquid as required by claims 1 and 9, is met by the Becker et al. teaching a fermentation broth with about 4% to about 31% w/w total solids content comprising sufficient enzymes and non-volatile liquids (polyethylene glycols) to coat the surface of the same nonpareil core.  See col.5,ln.12-42. 
An additional coating limitation to wherein the coating makes up 5-70% w/w relative to the granule and comprises at least 60% w/w of a salt having a constant humidity at 20°C of at least 60%, is taught in the same col.5 and col.1,ln.51.
Detergent builder are taught in col.1,ln.62.
Example 8, col.8 meets the claim 1 layered granule comprising nonpareil core sprayed with a Bacillus+enzyme+PEG coating solution in the claimed ranges.  
The prior art, Becker et al. (US 5,814,501) is silent to the term matrix claimed by the instant claims.  However, it is reasonable to presume that said limitations are encompassed by the invention of Becker et al. because the presumption is supported by the use of similar materials (i.e. nonpareil clay granule) and in the similar production steps (i.e. sprayed with a Bacillus+enzyme+PEG coating fermentation broth solution) to produce the layered granule.  Thus, it is the Examiner’s position that one of ordinary skill would envisage the claimed matrix from the exemplary teachings of Becker et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764